Case 3:20-cr-30022-MAB Document 6 Filed 02/06/20 Page 1of13 Page ID #7

UNITED STATES OF AMERICA,

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

VS.

JOHN C. TURLEY,

)
)

Plaintiff, )
) Case No ~( R-3200AX
)
)
)
)

Defendant. _)

PLEA AGREEMENT

 

The attorney for the United States and the attorney for the Defendant have engaged in

discussions and have reached an agreement, pursuant to Rule 11(c)(1)(B) of the Federal Rule of

Criminal Procedure. The terms are as follows:

L.

I. Charges, Penalties, and Elements

Defendant understands the charge contained in the Information and will plead

guilty to Count 1. Defendant understands the essential elements of the count and the possible

penalties, as set forth below:

 

Count

Charge

Statutory Penalties

Essential Elements

 

 

Unlawful
Purchase of
Certain Plants
in Violation of
the Lacey Act

 

 

Imprisonment: | year
Fine: $100,000
Probation: 5 years

Supervised Release: | year

 

1. Any person, who imports, exports, transports, sells,
receives, acquires, or purchases in interstate of foreign

commerce, and

2. In the exercise of due care should know that

16U.S.C. Special Assessment: $25
§§ 3372(A)(2)(B), 3. Any plant taken, possessed, transported, or sold
3373(D\(2) was in violation of any law or regulation of any State.

 

Defendant committed acts that satisfy each of the essential elements listed above.

 
Case 3:20-cr-30022-MAB Document 6 Filed 02/06/20 Page 2 0f13 Page ID #8

2. Title 18, United States Code, Section 3013 requires the Court to assess a $25.00
“special assessment” per misdemeanor count. Defendant understands that the special assessment
will be due immediately at the time of sentencing.

B. Defendant understands that the United States may recommend, and the Court may
impose, a fine, costs of incarceration, and costs of supervision. The Defendant agrees to
participate in the Inmate Financial Responsibility Program to help satisfy any financial
obligations.

4, Defendant shall provide the United States Probation Office with all information
requested to prepare the Presentence Report, including signing all releases. Defendant agrees that
the Probation Office may share any financial information with the United States Attorney’s
Office and Defendant waives any rights Defendant may have under the Right to Financial
Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a
financial statement, at the direction of the United States Attorney’s Office. Defendant also
expressly authorizes the United States Attorney’s Office to obtain Defendant’s credit report on or
after the date of this agreement.

Il. Advisory Sentencing Guidelines

i Defendant understands that in determining the sentence, the Court is obligated to
consider the minimum and maximum penalties allowed by law. In determining what sentence to
impose, the Court will also calculate and consider the applicable range under the U.S. Sentencing
Guidelines. The Court will ultimately determine the sentence after hearing the arguments of the
parties and considering the sentencing factors set forth at 18 U.S.C. § 3553(a), which include:

(i) the nature and circumstances of the offense and the history and
characteristics of the defendant;
Case 3:20-cr-30022-MAB Documenté6 Filed 02/06/20 Page 3o0f13 Page ID #9

(ii) the need for the sentence imposed to reflect the seriousness of the offense,
promote respect for the law, and provide just punishment for the offense,
afford adequate deterrence to criminal conduct, protect the public from
further crimes of the defendant, and provide the defendant with needed
educational or vocational training, medical care, or other correctional
treatment in the most effective manner;

(ili) ‘the kinds of sentences available;

(iv) the need to avoid unwarranted sentencing disparities among defendants
with similar records who have been found guilty of similar conduct; and

(v) the need to provide restitution to any victim of the offense.

2. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), the Court is not
bound by the parties’ calculations of the U.S. Sentencing Guidelines range set forth in this Plea
Agreement or by the parties’ sentencing recommendations. Therefore, the Court may impose a
different sentence than what is described in this Plea Agreement - anywhere between the
minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a
different sentence than what is described in this Plea Agreement, the parties shall not be
permitted to withdraw from the Plea Agreement and the Defendant will not be permitted to
withdraw the guilty plea.

3: The United States and Defendant submit that, after all factors have been
considered, Defendant will have the following advisory U.S. Sentencing Guideline range:

Offense Level of 7
Criminal History Category of |

Imprisonment range of 0-6 months (Zone A)
Fine range of $1,000-$9,500.
Case 3:20-cr-30022-MAB Document6 Filed 02/06/20 Page 40f13 Page ID #10

 

 

4, The parties submit that the applicable advisory Guideline calculation is as
follows:
Guideline Description Level
Chapter 2
Offense Conduct

 

Base Offense Level — Offense Involving Fish, Wildlife, and Plants
§ 202. 1(a) (per Appx. A, use § 2Q2.1 for an offense under 16 U.S.C. § 3373(d)) 6

 

Specific Offense Characteristic — offense committed for pecuniary gain or
§ 2Q2.1(b)(1)(A) otherwise involved a commercial purpose. +2

 

Specific Offense Characteristic — market value exceeded $2,500 but did not
§ 2Q2.1(b)(3)(A)(G) exceed $6,500. +1

 

Chapter 3
Adjustments

 

Victim related adjustments
§3A Parties agree that no victim-related adjustments apply to this offense. +0

 

Role in the offense
Parties agree that the Defendant’s role in the offense was such that
Defendant’s offense level should neither be increased (under § 3B1.1) +0
nor decreased (under § 3B1.2).

un
uo
w

 

Obstruction
Parties agree that Defendant has not obstructed justice in this case and
therefore, pursuant to U.S.S.G. § 3C1.1, Defendant’s base offense level +0
should not be increased.

wn
a
QO

 

TOTAL OFFENSE LEVEL

 

§ 3E1.1 Acceptance of Responsibility (- 2)

 

 

OFFENSE LEVEL if

 

 

 

2; The Defendant and the Government agree that Defendant has voluntarily
demonstrated a recognition and affirmative acceptance of personal responsibility for this
criminal conduct, and the Government will recommend a reduction of 2 Levels. See U.S.S.G.
§ 3E1.1. Ifthe Court finds that Defendant’s offense level is 16 or more, the parties also agree

that the Defendant qualifies for an additional 1 Level reduction by timely notifying authorities of

 
Case 3:20-cr-30022-MAB Document6 Filed 02/06/20 Page5of13 Page ID #11

an intention to plead guilty thereby permitting the government to avoid preparing for trial and
permitting the government and the Court to allocate their resources efficiently. However, a
reduction for acceptance of responsibility is dependent on Defendant not committing any acts or
taking any position prior to sentencing inconsistent with acceptance of responsibility, including
falsely denying, or frivolously contesting, relevant conduct or committing any acts constituting
obstruction of justice.

6. The parties submit that it appears Defendant has amassed zero (0) Criminal
History points and that, therefore, the Sentencing Guideline Criminal History Category is I.
That determination is based upon the following information: law enforcement record checks.

The parties acknowledge that Defendant is in the best position to know if his criminal
history information is correct and complete. If it is not, the sentencing calculations reflected in
this Plea Agreement may be substantially impacted. Defendant further recognizes that the final
calculation will be determined by the Court after considering the Presentence Report, the views
of the parties, and any evidence submitted. Regardless of the criminal history found by the Court,
the parties will not be able to withdraw from this plea agreement and the Defendant will not be
able to withdraw the guilty plea.

¥. The parties reserve the right to argue for, present testimony, or otherwise support
the Probation Office's or the Court's findings as to Offense Level and Criminal History Category,
which may be different from the calculations set forth in this Plea Agreement.

Ill. Sentencing Recommendations
i The United States agrees to recommend a sentence at the /ow end of the Guideline

range ultimately found by the Court. Under this agreement, the United States agrees to allow
Case 3:20-cr-30022-MAB Document 6 Filed 02/06/20 Page 6of13 Page ID #12

Defendant to address the sentencing factors set forth in 18 U.S.C. § 3553(a) and recommend any

sentence allowable by law, including probation.

IV. Limitation of Plea Agreement & Breach of the Agreement

1. All agreements between the parties are written and no other promises,
inducements, representations, or threats were made to induce Defendant to enter into the Plea
Agreement and Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation
of Facts, and any supplements, make up the entire agreement between the United States and
Defendant and supersedes any other agreement, oral or written. The terms of this Plea
Agreement can be modified only in writing signed by all of the parties.

2. The United States will file a sealed supplement to this plea agreement, as required
in every case in the Southern District of Illinois. That supplement may, or may not, include
additional terms. If additional terms are included in the supplement, they are incorporated and
made a part of this Plea Agreement.

2. Defendant understands and acknowledges that the Plea Agreement is limited to
the Southern District of Illinois, and cannot bind other federal, state or local prosecuting
authorities. Defendant further understands and acknowledges that the Plea Agreement does not
prohibit the United States, any agency thereof, or any third party from initiating or prosecuting
any civil proceedings directly or indirectly involving Defendant.

4. If the Defendant commits any violation of local, state or federal law (other than a
petty traffic offense), violates any condition of release, violates or fails to perform any term of
this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.S.

Probation Office, or fails to appear for sentencing, the United States, at its option, may ask the
Case 3:20-cr-30022-MAB Document6 Filed 02/06/20 Page 7 of13 Page ID #13

Court to be released from its obligations under this Plea Agreement. The United States may also,
in its sole discretion, proceed with this Plea Agreement and may advocate for any sentencing
position supported by the facts, including but not limited to obstruction of justice and denial of
acceptance of responsibility. No action taken or recommendation made by the Government
pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea.

3. Defendant agrees that in the event the Defendant materially breaches this Plea
Agreement, or Defendant is permitted to withdraw Defendant’s guilty plea, that any and all
statements made by Defendant, whether under oath or not, at the change of plea hearing, and any
evidence derived from such statements, are admissible against Defendant in any prosecution of
or action against Defendant. Defendant knowingly and voluntarily waives any argument under
the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, Rule 11(f)
of the Federal Rules of Criminal Procedure, or any other federal rule, that the statements or any
evidence derived from any statements should be suppressed or are inadmissible.

V. Defendant’s Waiver of Rights, Consequences of Plea of Guilty, and Appeal Waiver

1. The Defendant has the right to be represented by counsel, and if necessary, to
have the Court appoint counsel at trial and at every other stage of the proceeding. Defendant's
counsel has explained the waivers of rights, and the consequences of those waivers, that are
contained in this Plea Agreement. Defendant fully understands that, as a result of the guilty plea,
no trial will occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

2s By pleading guilty, Defendant fully understands that Defendant is waiving the
following rights: the right to plead not guilty to the charges; the right to be tried by ajury ina

public and speedy trial; the right to file pretrial motions, including motions to suppress or
Case 3:20-cr-30022-MAB Document 6 Filed 02/06/20 Page 80f13 Page ID #14

exclude evidence; the right at such trial to a presumption of innocence; the right to require the
United States to prove the elements of the offenses charged against Defendant beyond a
reasonable doubt; the right not to testify; the right not to present any evidence; the right to be
protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence; and the right to compel the
attendance of witnesses.
3. Release Pending Sentencing: The Defendant acknowledges that Title 18, United
States Code, Section 3143(a)(1) requires that upon a plea of guilty in this case, the Court must
order the Defendant detained pending sentencing, unless the Court finds by clear and convincing
evidence that the Defendant is not likely to flee or pose a danger to the safety of any other person
or the community if admitted to bond, pursuant to Title 18, United States Code, Section 3142(b)
or (c). The United States and the Defendant agree that there are exceptional circumstances that
would justify Defendant’s release pending sentencing.

4, Defendant understands that by pleading guilty, Defendant is waiving all appellate
issues that might have been available if Defendant had exercised the right to trial.

. Defendant is aware that Title 18, Title 28, and other provisions of the United
States Code afford every defendant limited rights to contest a conviction and/or sentence through
appeal or collateral attack. However, in exchange for the recommendations and concessions
made by the United States in this Plea Agreement, Defendant knowingly and voluntarily
waives the right to seek modification of, or contest any aspect of, the conviction or sentence

in any type of proceeding, including the manner in which the sentence was determined or

 

imposed, that could be contested under Title 18 or Title 28, or under any other provision of

federal law. Defendant’s waiver of the right to appeal or bring collateral attacks includes
Case 3:20-cr-30022-MAB Document 6 Filed 02/06/20 Page 9of13 Page ID #15

contesting: 1) the constitutionality of the statute(s) to which Defendant is pleading guilty or
under which Defendant is sentenced; and 2) that the conduct to which Defendant has admitted
does not fall within the scope of such statute(s).

6. Exceptions to the waiver of the right to appeal or bring a collateral attack:

a. Ifthe sentence imposed is in excess of the Sentencing Guidelines as
determined by the Court (or any applicable statutory minimum, whichever is
greater), Defendant reserves the right to appeal the substantive reasonableness
of the term of imprisonment. Defendant acknowledges that in the event such
an appeal is taken, the United States reserves the right to fully and completely
defend the sentence imposed, including any and all factual and legal findings
supporting the sentence, even if the sentence imposed is more severe than that
recommended by the United States.

b. The defendant’s waiver of the right to appeal or bring a collateral attack does
not apply to a claim that Defendant received ineffective assistance of counsel.

The United States reserves the right to oppose any such claim for relief. The parties agree that
the Defendant is waiving all appeal and collateral attack rights, except those specified in this
paragraph of the Plea Agreement.

7. Except as expressly permitted in the preceding paragraph, Defendant
acknowledges that any other appeal or collateral attack may be considered a material breach of
this Plea Agreement and the United States reserves the right to take any action it deems
appropriate, including having a court declare that Defendant has materially breached this Plea

Agreement.
Case 3:20-cr-30022-MAB Document6 Filed 02/06/20 Page 10 0f 13 Page ID #16

8. Defendant’s waiver of appeal and collateral review rights shall not affect the
United States’ right to appeal Defendant’s sentence pursuant to Title 18, United States Code,
Section 3742(b). This is because United States Attorneys lack any right to control appeals by the
United States, through plea agreements or otherwise; that right belongs to the Solicitor General.
28 C.F.R. § 0.20(b).

g. Defendant hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any Department or Agency of the United States, or unit
of state government, any records pertaining to the investigation or prosecution of this case,
including without limitation, any records that may be sought under the Freedom of Information
Act, Title 5, United States Code, Section 552, or the Privacy Act of 1974, Title 5, United States
Code, Section 552a, or the Illinois Freedom of Information Act (5 ILCS 140) or the Illinois Open
Meetings Act (5 ILCS 120).

10. Defendant waives all civil claims against the United States or any official working

on behalf of the United States during the investigation or prosecution of this matter.

VI. Agreement to Forfeit Assets

1. Agreement to forfeit assets.

The Defendant agrees to forfeit to the United States immediately and voluntarily pursuant
to Title 16, United States Code, Section 3374, and Title 28, United States Code, Section 2461, all
plants imported, exported, transported, sold, received, acquired, or purchased contrary to the
provisions of 16 U.S.C. § 3372, or any regulation issued pursuant thereto, including but not
limited to all ginseng roots seized from defendant.

All assets to be forfeited include property used or intended to be used to facilitate the

commission of the offense to which the Defendant is pleading guilty as well as any and all

10
Case 3:20-cr-30022-MAB Document6 Filed 02/06/20 Page 11 0f13 Page ID #17

property constituting proceeds from said offense.

The Defendant agrees that the United States may, at its discretion, proceed with the
destruction of said items without completing the forfeiture process against same.

The United States may abandon forfeiture of any of the items by filing notice of same
with the Court.

2 Assist in recovery of assets.

 

The Defendant agrees to forfeit all interests in the properties as described above and to
take whatever steps are necessary to pass clear title to the United States. These steps include but
are not limited to, the surrender of title, the signing che consent decree of forfeiture, the signing
of any other documents necessary to effectuate such transfers, and the execution of withdrawals
of any claims or defenses which may have previously been asserted against the forfeiture of any
of the property. The Defendant further authorizes his attorney to execute on the Defendant's
behalf any documents requested by the Government to effectuate the forfeitures.

The Defendant agrees to consent to any civil or administrative forfeiture brought against
the property described above pursuant to 21 U.S.C. § 881. The Defendant waives service of
process or notice in any such civil or administrative proceeding and agrees that an order for
forfeiture may be entered in said civil or administrative proceeding without further notice or
hearing.

If requested by the Government, all steps necessary to locate property and to pass title to
the United States shall be completed before the Defendant’s sentencing.

The Defendant agrees that forfeiture of the Defendant’s assets shall not be treated as
satisfaction of any fine, restitution, costs of imprisonment, or any other penalty this Court may

impose upon the Defendant in addition to forfeiture.

1]
Case 3:20-cr-30022-MAB Document6 Filed 02/06/20 Page 12 0f 13 Page ID #18

3. Waiver of rights.

The Defendant further specifically waives the following constitutional or legal rights
which he may otherwise possibly have had:

(a) Any right to assert that the forfeitures violate the 8th Amendment of the
Constitution or otherwise constitute an excessive fine or forfeiture or cruel and unusual
punishment.

(b) Any right to assert that the imposition of the forfeitures constitutes jeopardy with
respect to the constitutional prohibition against double jeopardy; and the Defendant specifically
agrees that the imposition of any fine, restitution, imprisonment, costs of imprisonment, or
penalty (either judicial or administrative) shall not be barred by the imposition of the forfeitures,
nor shall the imposition of the forfeitures be barred by any such fine, restitution, imprisonment,
costs of imprisonment, or penalty (either judicial or administrative).

(c) Any requirement that the forfeitures must be commenced or completed at or by
any particular time, including but not limited to any time or date imposed by a statute of
limitations, any other statute, the doctrine of laches, or any administration rule or regulation.
The Defendant further specifically agrees that the Court may immediately enter a preliminary
order of forfeiture in this criminal proceeding consistent with this plea agreement and that it is
not necessary to wait for the formal sentencing of the Defendant for the entry of said order.

VII. Collateral Consequences of Conviction

1. Defendant understands that Defendant is pleading guilty to a class A
misdemeanor punishable by a term of imprisonment not exceeding one year. Defendant
acknowledges that collateral consequences are possible. For example, Defendant may not, or

will not, be able to be employed in federally-funded programs.

VIII. Defendant’s Acknowledgements

 

1, Defendant is fully satisfied with the representation received from defense counsel.
Defendant has reviewed the United States’ evidence and has discussed the United States’ case,
possible defenses and defense witnesses with defense counsel. Defendant’s attorney has
completely and satisfactorily explored all areas which Defendant has requested relative to the

United States’ case and possible defenses. Defendant acknowledges having had adequate

12
Case 3:20-cr-30022-MAB Documenté6 Filed 02/06/20 Page 13 0f13 Page ID #19

opportunity to discuss the potential consequences of the guilty plea with defense counsel.
Defendant has had all of Defendant’s questions answered by defense counsel. Defendant agrees
that this Plea Agreement is not the result of any threats, duress or coercion. Defendant enters
this guilty plea freely, voluntarily, and knowingly, because Defendant is in fact guilty.

2. By signing this Plea Agreement, Defendant certifies having read it (or that it has
been read to Defendant in a language that Defendant understands), Defendant has discussed the
terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.

IX.

No additional alles ane in dispute.

UNITED STATES OF AMERICA

STEVEN D. WEINHOEFT
United States Attorney

Yad. 0] urtery CIA

JOHN C. TURLEY a WILLIAM E. COONAN
Defendant Assistant United States Attorney

 
   

 

J. WILLIAM LUCCO
Attorpey fier Defendant

 

Date: >!/ 6 [2o2 O Date: 2-5 = 28276

 

13
